EXHIBIT 10.1
 
 


Guarantee Agreement
 
CORDAID – CHC
 
Project number 102382
 
THE UNDERSIGNED:
 
 
·
CORDAID, a foundation registered under the Laws of the Netherlands and having
its registered seat in The Hague, The Netherlands (hereinafter called
“CORDAID”), represented by Dr. Ir. D.J. de Morree, Team Leader Latin America,
Sector Entrepreneurship (hereinafter called “CORDAID”) and

 
 
·
Coffee Holding Company (CHC) having its registered seat at 3475 Victory
Boulevard, Staten Island, New York, USA, legally represented by Mr. Andrew
Gordon, President (hereinafter called the Beneficiary”),

 
CONSIDERING:
 
 
·
That CORDAID is a private, non-profit organisation that supports development
projects of private organisations in developing countries.

 
 
·
That with respect to CORDAID’s support of these projects, CORDAID cooperates
with the Dutch Government, within the framework of the Dutch Co-Financing
Program, and/or other funding agencies.

 
 
·
That CORDAID makes investment capital available, on appropriate terms, to
projects promoting the self-reliance of the poor.

 
 
·
That the Beneficiary being an importer and trader in an organic and FairTrade
coffee, is willing to consider pre-financing small coffee producers groups,
particularly groups of female producers

 
 
·
That the Beneficiary, CORDAID and the selected groups of small coffee producers
will conclude Tripartite contracts.

 
 
·
That the Beneficiary has submitted a request for continuation of Cordaid’s
guarantee to OPTCO, the latter being merged with CHC while carrying out its plan
for the period of 2009-2011 for the marketing and sales of coffee from small
coffee producers from countries from different continents, as explicitly
described in the OPTCO business plan presented to CORDAID.

 
HAVE AGREED AS FOLLOWS:
 
1.
General conditions and exemptions

 
 
·
This Guarantee Agreement is subject to the terms and conditions as laid down in
CORDAID’s General Conditions to Guarantee Agreements* (hereinafter called “the
General Conditions”).

 
 
·
The Beneficiary declares upon signing of this Guarantee Agreement that the
General Conditions have been handed over to him, he has read the General
Conditions, that he agrees on the General Conditions.


 
 
 

--------------------------------------------------------------------------------

 

 
 
·
Article 6, SECURITIES, of the General Conditions is specifically excluded and
will not apply to this agreement.  This article is replaced by the articles in
this guarantee agreement that relate to securities

 
 
·
Appendix V, guidelines for external auditor reports, is excluded and will not
apply to this agreement.  This is replaced by article 8 in this agreement.

 
2.
Guarantee amount

 
 
·
Subject to and upon terms as laid down in the General Conditions, CORDAID agrees
to make available to Sterling National Bank in New York (SNB) a limited credit
guarantee of USD 1,800.000, - (say ONE MILLION AND EIGHT HUNDRED THOUSAND US
dollars) to be used as collateral for a loan facility from SNB to the
Beneficiary in the amount of USD 1,800.000, - (say ONE MILLION EIGHT HUNDRED
THOUSAND US dollars).

 
 
·
If and when extended (subject to article 5) the credit guarantee is lowered to
USD 1,500,0000,- (say ONE MILLION AND FIVE HUNDRED THOUSAND US Dollars) to be
uses as collateral for a loan facility from (BANK NAME) to the Beneficiary in
the amount of USD 1,500,000; (say ONE MILLION AND FIVE HUNDRED THOUSAND US
Dollars)

 
3.
Availability of the guarantee

 
 
·
The guarantee will be made available by means of a guarantee letter from
Rabobank Leiden, Netherlands to SNB, for which purpose CORDAID will place and
pledge a deposit.

 
4.
Guarantee fee

 
 
·
The Beneficiary shall pay a guarantee fee of 1,5 % (say one and a half percent)
per annum, calculated from the date this Guarantee Agreement is signed until the
end of the Guarantee Period, payable in advance, annually.

 
 
·
The guarantee fee is to be paid in US dollars to CORDAID through the Beneficiary
according to the attached payment instructions (Appendix II).

 
5.
Guarantee Period

 
 
·
The guarantee will be provided until (a) SNB has notified CORDAID in writing
that all Beneficiary’s obligations under the agreement for the loan facility
have expired, (b) the Beneficiary has notified CORDAID in writing that it has
terminated its contract for the loan facility, (c) SNB has returned the original
guarantee to the Rabobank, or (d) on the 31st of March 2011, whichever comes
first.

 
 
·
The guarantee period can be extended until 31st of March 2012, by a written and
signed amendment of this article, provided that Beneficiary has fulfilled all
the conditions, including but not limited to article 12, and reporting
requirements.  All articles will remain present unchanged when the guarantee
period is to be extended.

 
6.
Purpose of the guaranteed loan facility

 
 
·
The sole purpose of the loan facility to be provided by SNB is pre-financing of
coffee, harvested by different groups of small coffee producers selected by the
Beneficiary and approved by CORDAID, to be sold to the Beneficiary.

 


-2-
 
 

--------------------------------------------------------------------------------

 
 
 
·
The related coffee traded by the Beneficiary, bought from the different groups
of small coffee producers is all Fair Trade certified.  Thirty nine percent
(39%), on an annual base, of the loan facility will be used to pre-finance Cafe
Feminine.

 
 
·
The amount to be pre-financed for each trade contract shall not exceed 70% of
the value of the traded coffee.

 
7.
Obligations of the selected producers groups

 
Coffee producers groups are selected by CHC and presented to Cordaid by
forwarding the pre-finance requests and CHC’s appraisals to Cordaid.  After
approval of Cordaid tri-partite contracts are set up by CHC.  The following
obligations of the producers groups will be included in the tri-partite
contracts:
 
 
·
The selected groups will transfer the first payment of guarantee fee upon
signing of the tri-partite contract to the Beneficiary for further transfer to
CORDAID.

 
 
·
If the selected groups of coffee fail to deliver coffee as per contracts
concluded or to be concluded, on the basis of which pre-financing took place,
the Beneficiary is authorized to notify SNB that it will not be able to fulfill
its commitments to them out of the loan facility, thus authorizing SNB to lodge
a claim under the guarantee provided by Rabobank Leiden.

 
 
·
If the selected producers groups of coffee fail to transfer the guarantee fee or
any other payment due under this guarantee agreement or any contract for the
purpose of coffee by the Beneficiary, the Beneficiary is authorized to deduct
the relevant amount from the proceeds of any contract between them and the
selected producers groups.

 
8.
When guarantee is called

 
In the event that CORDAID is required to make any payments to Rabobank Leiden in
relation to the Guarantee, parties will engage into discussions with the
explicit purpose to find a solution to cover this damage.
 
9.
Reporting and auditing

 
 
·
The Beneficiary will present to CORDAID regular narrative and financial reports
on the performance of the selected producers groups, according to guidelines as
specified in Appendix IV.  Beneficiary will take over the reporting obligations
on the selected producers groups from the contracts between Cordaid and OPTCO:
200/10029D, 200/10029E and 200/10063.  This is to ensure continuity.

 
 
·
The Beneficiary will keep separate administration of and will present to CORDAID
an annual overview of the use of the guaranteed loan facility

 
 
·
The Beneficiary will report before 1 March 2011 on the progress made on
incorporation of OPTCO into CHC

 
 
·
The Beneficiary will submit before 1 March 2011 concrete plans to continue
funding Producers Organisations beyond 2011 and 2012, acceptable to
Cordaid.  Alternative financing mechanisms for the selected producers groups can
be (a combination of) own CHC funds and other social fenders in the season 2011
(to replace the USD 300.000) and beyond (to replace the total amount of USD
1,800,000).

 


-3-
 
 

--------------------------------------------------------------------------------

 
 
 
·
The Beneficiary will present annually to CORDAID it’s audited financial
statements (balance, profit and loss, including the reviewers opinion), which
are in compliance with regulations of the country where the Beneficiary resides.

 
10.
Conditions Precedent

 
This agreement comes into force only after:
 
 
·
A copy of this agreement is sent to SNB, by Beneficiary, and to the Rabobank
Leiden, by Cordaid.

 
 
·
CORDAID is provided with copies of the following documents and/or contracts:

 
 
o
a copy of the duly signed contract for the loan facility between SNB and the
Beneficiary

 
 
o
a copy of the guarantee issued by the Rabobank Leiden, duly signed for
acceptance by SNB or a copy of the SWIFT message concerning the guarantee.

 
11.
Security

 
The Beneficiary offers a corporate guarantee to Cordaid being a first loss
guarantee of 25% of the outstanding amount of the guarantee with a maximum of
ISD 350,000 in the first year.  If and when extended (subject to article 5) for
another year, the first loss guarantee will be lowered to a maximum of USD
250.000 This corporate guarantee is separately documented and forms integral
part of this agreement.
 
12.
Special conditions

 
 
·
CHC will smoothly take over the activities of OPTCO by involving staff and
management into CHC, at least for 2 years, with the view to consolidate OPTCO’s
activities into the core of CHC.

 
 
·
CHC will timely prepare the involved producer groups for exit of the tri-partite
pre-finance arrangement, and present this strategy to Cordaid.  This exit will
not worsen the trading opportunities of the producers groups.  An exit strategy
can take form in linking producers groups to other pre-financing sources or
through another source of funding channeled through the Beneficiary to the
producers groups.

 
The following special conditions relating to the pre-financed trade from the
selected producers groups apply to this agreement:
 
 
·
Pre-finance requests from producers groups and appraisal by Beneficiary are
presented to Cordaid for approval by Beneficiary.  Beneficiary will draft and
present to Cordaid Tri-partite loan agreements for approval and signature.

 
 
·
The beneficiary will lodge with an insurance company of first class reputation
proper transport insurance for the shipping and storage of the coffee to be
pre-financed under this Guarantee Agreement, in case of any claim the proceeds
will be assigned to Cordaid.

 
 
·
As security for this agreement CORDAID has a floating charge, second in rank, on
the rights resulting from the buying contracts (from the coffee suppliers) and
selling contracts (CHC’s clients) related to the purchases of coffee as meant
under Article 6 of this Guarantee Agreement.

 


-4-
 
 

--------------------------------------------------------------------------------

 
 
 
·
The Beneficiary agrees that at no time and under no circumstances the rights
resulting from the buying and selling contracts will be offered as a guarantee
or as a promissory note to any other party but Cordaid.

 
 
·
In principle Cordaid's pre-finance can not exceed 70% of all pre-financi/working
capital provided by all lenders to each individual producers organisation.

 
13.
Applicable Law

 
 
·
This agreement and the General Conditions applicable to it will be governed by
the Laws of the Netherlands without prejudice to CORDAID's right to pursue its
remedies in any other jurisdiction it thinks fit.

 


SIGNED IN DUPLICATE
     
By CORDAID-
By Beneficiary
    /s/ Dr. Ir. D.J. de Morree /s/ Andrew Gordon on 18-5-2010 on 20-5-2010    
Dr. Ir. D.J. de Morree,
Team Leader Latin America
Sector Entrepreneurship
Mr Andrew Gordon,
President
   
Signed for acknowledgement, by non-binding party:
  (former) owner of OPTCO   On 6/10/2010  
G. Smith                        /s/ G. Smith
President
 
Annexes:
General Conditions
Appendix II:   Bank accounts CORDAID and Beneficiary
Appendix IV:  Instructions for financial and narrative reporting 





-5-

